MEMORANDUM **
Charles E. McManama appeals pro se from the district court’s order sua sponte dismissing his 42 U.S.C. § 1983 action alleging that an attorney and a state court judge violated his constitutional rights in connection with a state court civil action instituted by McManama. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Arakaki v. Lingle, 477 F.3d 1048, 1056 (9th Cir.2007) (dismissal for failure to state a claim); Harvey v. Waldron, 210 F.3d 1008, 1011 (9th Cir.2000) (judicial immunity), and we affirm.
The district court properly dismissed McManama’s claims against Judge Jones because a state court judge is absolutely immune from damages actions under 42 U.S.C. § 1983 for acts committed within the course of his official duties. See Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 922-23 (9th Cir.2004); see also Omar v. Sea-Land Service, Inc., 813 F.2d 986, 991 (9th Cir.1987) (“A trial court may dismiss a claim sua sponte under Fed. R.Civ.P. 12(b)(6) ... where the claimant cannot possibly win relief.”).
The district court also properly dismissed McManama’s claims against Bonaparte, a lawyer in private practice, because McManama failed to allege that Bonaparte was acting under color of state law. See Simmons v. Sacramento County Sup. Ct., 318 F.3d 1156, 1161 (9th Cir.2003) (holding that plaintiff cannot sue opposing counsel under section 1983 “because he is a lawyer in private practice who was not acting under color of state law[.]”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.